DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response to Office Action submitted on 12/22/2021.  Claims 9-11 and 13-16 are pending in the case. Claim 9 is an independent claim.

Claim Interpretation
	MPEP 2111.01(V) provides a flow chart that indicates the decisions an examiner would follow in order to ascertain  the proper claim interpretation based on the plain meaning definition of BRI.  Using this flow chart, the claim term “motherboard” ordinary and customary meaning is interpreted as the definition provided in Merriam-Webster dictionary as “the main circuit board especially of a microcomputer” (see https://www.merriam-webster.com/dictionary/motherboard, last visited January 13, 2022).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Kelvin Liu  (USPTO Reg. No. 73,932) on January 12, 2022.


Please replace the Title with the following: --Electronic Device Having A Debugging Device—

Please amend claim 9 as follows:
9.  (Currently Amended)  An electronic device comprising: 
a motherboard; 
a debugging device located on the motherboard; 
wherein the debugging device comprising; 
a plurality of debug units; 
a Universal Asynchronous Receiver/Transmitter (UART) port, wherein the debugging device communicates with a terminal device through the UART port; and 
a UART decoding unit receiving debug signals from the terminal device through the UART port, wherein the UART decoding unit generates a plurality of debug controlling commands based on the debug signals, and sends the plurality of debug controlling commands to the plurality of debug units thereby controlling the plurality of debug units to debug the electronic device according to the plurality of debug controlling commands, the plurality of debug units comprising a Baseboard Management Controller (BMC), the BMC debugging system states of the electronic device according to the debug signals, the system states comprising a power state, an open state, and a hardware state.

Allowable Subject Matter
	Claims 9-11 and 13-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

As to independent Claim 9, this claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

9.  An electronic device comprising: 
a motherboard; 
a debugging device located on the motherboard; 
wherein the debugging device comprising; 
a plurality of debug units; 
a Universal Asynchronous Receiver/Transmitter (UART) port, wherein the debugging device communicates with a terminal device through the UART port; and 
a UART decoding unit receiving debug signals from the terminal device through the UART port, wherein the UART decoding unit generates a plurality of debug controlling commands based on the debug signals, and sends the plurality of debug controlling commands to the plurality of debug units thereby controlling the plurality of debug units to debug the electronic device according to the plurality of debug controlling commands, the plurality of debug units comprising a Baseboard Management Controller (BMC), the BMC debugging system states of the electronic device according to the debug signals, the system states comprising a power state, an open state, and a hardware state.

The elements of independent Claim 9 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Huang et al (U.S. Patent Publication No. US 2013/0268708 A1) teaches  motherboard test device includes a motherboard and a connection module. The motherboard includes a basic input output system (BIOS) chip, a complex programmable logic device (CPLD) chip, and a motherboard connector. A personal computer (PC) can electronically communicate with the CPLD chip by connecting a parallel interface of the PC to a second port.


Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INDRANIL CHOWDHURY/Examiner, Art Unit 2114

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114